NO. 4-06-0599        Filed 4/13/07

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

In re: MICHELLE L., a Person Found          )   Appeal from
Subject to Involuntary Admission,           )   Circuit Court of
THE PEOPLE OF THE STATE OF ILLINOIS,        )   Sangamon County
          Petitioner-Appellee,              )   No. 06MH422
          v.                                )
MICHELLE L.,                                )   Honorable
          Respondent-Appellant.             )   George H. Ray,
                                            )   Judge Presiding.


          JUSTICE APPLETON delivered the opinion of the court:

          The trial court ordered the involuntary admission of

respondent, Michelle L., to a mental-health facility.     She

appeals on two grounds:   (1) the court should have allowed her to

be a voluntary patient; and (2) the State failed to prove, by

clear and convincing evidence, that she was a "person subject to

involuntary admission" (405 ILCS 5/1-119 (West 2004)).     We

disagree with both contentions and affirm the judgment.

                           I. BACKGROUND

          According to the petition for involuntary admission,

respondent needed immediate hospitalization for two reasons.

First, she had a mental illness because of which she was "reason-

ably expected" to inflict serious physical harm upon herself or

someone else.   See 405 ILCS 5/1-119(1) (West 2004).    Second, this

illness incapacitated her from providing for her own basic

physical needs and guarding herself from serious harm.     See 405
ILCS 5/1-119(2) (West 2004).

          In the hearing on the petition, respondent’s attorney

told the trial court:

                  "MR. CONROY:    ***    Your Honor, last week

          we had this hearing, and [respondent] ex-

          pressed [a] desire to sign a voluntary appli-

          cation form, and the case was continued until

          today in the hope[] that that would occur.

          She would still like to sign a voluntary

          admission form, but[,] apparently, there is

          an objection from the State[.]        [U]nder

          [s]ection 3-801 [of the Mental Health and

          Developmental Disabilities Code (Code) (420

          ILCS 5/3-801 (West 2004))], [r]espondent may

          request admission as an informal or voluntary

          recipient, and she is doing that at this

          time.

                  THE COURT:    Response, Miss Carey?

                  MRS. CAREY-RYAN [(assistant State’s

          Attorney)]: The State would object.         Her

          treating physicians at this time do not feel

          that she could sign a voluntary admission.

                  MR. CONROY:    Why could that be?

                  MRS. CAREY-RYAN:      They feel that she


                                   - 2 -
would sign it and then ask to be released,

which would be her right.

        MR. CONROY:    Well, it would not be her

right to be released, and think the facility

here knows what the procedure--

        THE COURT:    What is the section that you

mentioned, Mr. Conroy?

        MR. CONROY:    [Section] 3-801.

        THE RESPONDENT:    May I speak?

        THE COURT:    The facility director will

not approve of her being a voluntary patient?

        MR. CONROY:    Well, apparently, I guess

that’s the position.       I’m not sure.   But the

reasoning, as I understand it, is that she

might sign a five-day notice in the future,

and, of course, this is--I mean, it’s

just--to the degree that that’s a valid ob-

jection, it just doesn’t seem to ever happen.

We just never see any five-day notice cases.

At any rate, even if it did happen, that

would be her right, and when Miss Carey

states that it would be her right to ***

leave the facility, that, of course, is not

true.    She would not have to be allowed to


                          - 3 -
leave the facility, and if the facility felt

that a petition for involuntary admission was

factually supportable, then they would go

ahead and file that.

       THE RESPONDENT:     I need time to find

another doctor.     The one I have right now--

       THE COURT:   Find another doctor where?

       THE RESPONDENT:     Here.   He is giving me

medication that[,] I find[,] is giving me

troubled and jumbled thoughts, and I would

not--I had a doctor, but I would not jump to

conclusions and do as you expect.

       THE COURT:   Dr. Myers, you are the agent

of the facility director, I take it, today,

so--

       DR. MYERS:   Yes.

       THE COURT:   And the facility director

will not approve her being a voluntary pa-

tient?

       DR. MYERS:   Well, I think that she’s

indicating here that she really isn’t satis-

fied with the treatment she's receiving, and

that indicates to me that, you know, that if

she doesn't get exactly what she wants, she


                         - 4 -
          would sign a five-day notice and we’d be

          doing this again, so I think that--I mean,

          we'd be doing the court proceedings again

          very shortly, so I think that we need to

          proceed with the hearing.

               THE COURT:   You may proceed, [Prosecu-

          tor]."

          The State called the clinical psychologist whom the

trial court addressed earlier, James E. Myers.   He testified he

had examined respondent and reviewed her medical records and, in

his opinion, she was suffering from a bipolar disorder.   He

further opined that because of this illness, she was "reasonably

expected to inflict serious physical harm on herself."

          Carey-Ryan asked him:

               "Q. What is the factual basis for this

          opinion [that respondent was reasonably ex-

          pected to harm herself]?

               A. [S]ince [respondent] has been hospi-

          talized, she's exhibited multiple examples of

          self-injurious behavior, including throwing

          *** herself into a sink in the wall, and as

          recently as two days ago, *** she was banging

          her head on the floor, and these examples of

          self-injurious behavior have occurred on


                               - 5 -
          other occasions as well, but[,] also, she's

          exhibiting other symptoms of mental illness

          on the treatment unit."

Myers had drafted a treatment plan, admitted into evidence as

People's exhibit A.   He recommended an initial period of commit-

ment of 90 days, which, in his view, was the least-restrictive

alternative.

          Respondent then took the stand in her own behalf.    She

testified that the medicine she was presently taking was "very

different from [her] previous doctor's selection":   it made her

groggy and unable to order her thoughts.   These side effects put

her "under tremendous duress" and made her frightened and angry.

She "need[ed] to be back on the medications [she] was taking

before" so that she could pursue her dream of "start[ing] a small

business in textiles."   She denied having any present inclination

to harm herself; she "loved [herself]."    Because the new medicine

had turned her mind into a blur, she could not remember jumping

into a sink in the wall.   If she did so, she was only "trying to

get free" of the medicine and her environment:   "[i]t was experi-

mental because [she was] so bored and pent up [t]here.    It was

brought on by stress and boredom and feeling confined."

          Conroy asked respondent:

               "Q. If you were allowed to leave today,

          where would you go?


                                - 6 -
               A. I would work with my caseworker and

          the mental health facility in

          Champaign-Urbana [with which] I've worked ***

          for many, many years and get back going to

          classes, get back with my psychiatrist, Dr.

          Sue, and the pills I was taking and get my

          mind cleared."

          The trial court found, by clear and convincing evi-

dence, that respondent suffered from a mental illness that could

cause her to harm herself and that hospitalization for up to 90

days was the least-restrictive alternative.

          This appeal followed.

                            II. ANALYSIS

             A. The Request for Voluntary Admission

          Respondent claims it was error to proceed with the

hearing on the petition for involuntary admission after she

offered to sign a voluntary-admission form.   Section 3-801 of the

Code provides as follows:

               "A respondent may request admission as

          an informal or voluntary recipient at any

          time prior to an adjudication that he is

          subject to involuntary admission.   The facil-

          ity director shall approve such a request

          unless the facility director determines that


                               - 7 -
          the respondent lacks the capacity to consent

          to informal or voluntary admission or that

          informal or voluntary admission is clinically

          inappropriate.   The director shall not find

          that voluntary admission is clinically inap-

          propriate in the absence of a documented

          history of the respondent's illness and

          treatment demonstrating that the respondent

          is unlikely to continue to receive needed

          treatment following release from informal or

          voluntary admission and that an order for

          alternative treatment or for care and custody

          is necessary in order to ensure continuity of

          treatment outside a mental[-]health facility.

               If the facility director approves such a

          request, the court may dismiss the pending

          proceedings but may require proof that such

          dismissal is in the best interest of the

          respondent and of the public."   405 ILCS

          5/3-801 (West Supp. 2005).

Respondent does not dispute that the facility director denied her

request for voluntary admission.   Nor does she complain, specifi-

cally, of a lack of documentation (an oral history as opposed to

a "documented history").   Instead, she complains of a lack of


                               - 8 -
evidence to support the denial.   According to her, the facility

director had no evidence that she lacked the capacity to consent

to voluntary admission or that voluntary admission was "clini-

cally inappropriate."

          Speaking for the facility director, Myers deemed

voluntary admission to be "clinically inappropriate" for respon-

dent (although he did not use that terminology).   Because respon-

dent was dissatisfied with the treatment she was receiving at the

facility, he foresaw that if her request to be a voluntary

patient were allowed, she would forthwith submit a request for

discharge, necessitating the filing of another petition for

involuntary admission within five days thereafter.    See 405 ILCS

5/3-403 (West 2004).    Thus, respondent was "unlikely to continue

to receive [the] needed treatment following release from informal

or voluntary admission and *** an order *** for care and custody

[was] necessary to ensure continuity of treatment."   405 ILCS

5/3-801 (West Supp. 2005).   The hearing tended to show that Myers

was correct, for when respondent took the stand, all she could

speak of was "get[ting] free" of her medication and environment.

          We recognize the policy of encouraging voluntary

admissions.   In re Byrd, 68 Ill. App. 3d 849, 854, 386 N.E.2d
385, 388 (1979).   This policy "is based on psychiatric evidence

indicating that a patient who recognizes his [or her] condition

and voluntarily undertakes treatment can more likely be rehabili-


                                - 9 -
tated than one upon whom therapy is forced."     In re Bennett, 251
Ill. App. 3d 887, 889, 623 N.E.2d 942, 944 (1993).    Because

respondent, by her own admission, wished to quit taking her

medication and leave the facility immediately, this rationale was

inapplicable to her, and she was not a viable candidate for

voluntary admission.    See In re Hall, 92 Ill. App. 3d 1136,

1137-38, 416 N.E.2d 731, 732 (1981).     Signing a five-day notice

appeared to be more than a theoretical possibility in her case.

Cf. Byrd, 68 Ill. App. 3d at 855, 386 N.E.2d at 389 ("even if

Byrd as a voluntary admittee could seek his release by filing a

five-day notice, we believe that fact alone should not prevent

him from exercising his right *** to seek a voluntary admis-

sion").

          B. Evidence That Respondent Was a "Person Subject
                       to Involuntary Admission"

            To order respondent's involuntary admission to a

mental-health facility, the trial court had to find, by clear and

convincing evidence, that she was a "[p]erson subject to involun-

tary admission" as defined in section 1-119 of the Code (405 ILCS

5/1-119, 3-700, 3-808 (West 2004)) and that involuntary admission

was "the least[-]restrictive alternative" (405 ILCS 5/3-811 (West

2004)).    We review the court's factual findings with deference,

asking whether they are against the manifest weight of the

evidence.    In re Nancy A., 344 Ill. App. 3d 540, 554, 801 N.E.2d
565, 579 (2003), appeal denied, 207 Ill. 2d 604, 807 N.E.2d 975

                                - 10 -
(2004).   A finding is against the manifest weight of the evidence

only if the opposite conclusion is apparent or the finding is

unreasonable, arbitrary, or not based on evidence.     Nancy A., 344
Ill. App. 3d at 554, 801 N.E.2d at 579.

           Section 1-119(1) of the Code defines a "[p]erson

subject to involuntary admission" to include "[a] person with

mental illness and who because of *** her illness is reasonably

expected to inflict serious physical harm upon *** herself *** in

the near future."   405 ILCS 5/1-119(1) (West 2004).   Respondent

argues that "absent direct evidence of dangerous or threatening

occurrences from any witnesses, Dr. Myers failed to clearly and

convincingly establish that the respondent was reasonably ex-

pected to soon threaten or inflict serious physical harm upon

herself due to her mental illness."     We find such evidence in the

record.   "In determining whether a person meets the criteria

specified in [section 1-119(1)], the court may consider evidence

of the person's repeated past pattern of specific behavior and

actions related to the person's illness."    405 ILCS 5/1-119 (West

2004).    Myers testified that respondent threw herself into a sink

and beat her head on the floor.   Respondent thereby repeatedly

put herself in serious physical danger.    According to respondent,

she did these things only because of her medication and involun-

tary commitment, but the trial court did not have to believe her;

it could have concluded that she did these things because she was


                               - 11 -
suffering from bipolar disorder.

            In the hearing, respondent left no doubt what she would

do if she were an outpatient:     stop taking the medication that

Myers had prescribed to treat her mental illness.     See In re

Emmett J., 333 Ill. App. 3d 69, 73, 775 N.E.2d 193, 196 (2002)

("[The] respondent had refused to take his medications while in

the group home.    Therefore, a group home would not be a viable

alternative to ensure [the] respondent's symptoms were stabilized

on his medication").     The record does not reveal who, outside the

facility, would persuade respondent to take her medication or

prevent her from engaging in self-destructive behavior.      Cf. In

re Luttrell, 261 Ill. App. 3d 221, 226, 633 N.E.2d 74, 78 (1994)

("The evidence established placement with a relative was a viable

option, and Luttrell’s uncontroverted testimony was that his

brother had agreed to allow Luttrell to reside with him"), with

Emmett J., 333 Ill. App. 3d at 73, 775 N.E.2d at 196 ("there was

no indication that [the] respondent had someone willing to assist

him in his care").      The trial court could have reasonably found

that involuntary admission for up to 90 days was the least-

restrictive alternative.

                             III. CONCLUSION

            For the foregoing reasons, we affirm the trial court’s

judgment.

            Affirmed.


                                 - 12 -
STEIGMANN, P.J., and KNECHT, J., concur.




                   - 13 -